Citation Nr: 1604407
Decision Date: 02/05/16	Archive Date: 03/10/16

Citation Nr: 1604407	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-08 157	)	DATE FEB 05 2016
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for hiatal hernia, chronic gastroesophageal reflux disease (GERD) status post Nissen fundoplication surgery, irritable bowel syndrome (IBS), with residual surgical scars of the abdomen.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1997 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part granted service connection for hiatal hernia, chronic GERD status post Nissen fundoplication surgery, and IBS and assigned a 10 percent rating, effective April 2008.  Subsequently, a July 2010 rating decision assigned an increased rating of 30 percent for this disability effective from the date of service connection in April 2008.  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  


ORDER TO VACATE

Review of the record reveals that the Veteran continues to assert that he warrants separate disability ratings for his service-connected hiatal hernia and GERD which are upper gastrointestinal disorders and his IBS as a lower gastrointestinal disorder.  Unfortunately separate disability ratings are not assignable.  The controlling regulations require that a "single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.

In February 2013, the Board issued a decision which inappropriately attempted to apply two separate disability ratings for the Veteran's service-connected gastrointestinal disorders.  The Board denied entitlement to an initial evaluation in excess of 30 percent for GERD and remanded the matter of separately rating IBS.  The case has been returned to the Board for corrective action.  

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Because the Veteran's service-connected gastrointestinal disorders cannot be assigned separate disability ratings under the controlling regulations, the February 2013 decision and remand must be vacated

The February 12, 2013, Board decision is vacated.


REMAND

In August 2011, the Veteran presented testimony at a hearing before the undersigned.  Much of the Veteran's testimony involved his symptoms of IBS and why he believed he warranted a separate disability rating.  Separate disability ratings cannot be assigned.  See, 38 C.F.R. § 4.114.  He also testified that he had symptoms of heartburn, chest pain, and regurgitation; that his weight fluctuated up and down approximately 10 pounds.  

In February 2014, the most recent VA Compensation and Pension examination of the Veteran was conducted.  Review of the record, including the physical claims file and the portions contained in the electronic claims file, does not reveal that the disability rating on appeal has been readjudicated in light of that evidence and no supplemental statement of the case has been issued.  

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for hiatal hernia, chronic gastroesophageal reflux disease (GERD) status post Nissen fundoplication surgery, irritable bowel syndrome (IBS), with residual surgical scars of the abdomen, taking into consideration all relevant evidence associated with the evidence of record since the January 2010 statement of the case.  In addition, when readjudicating the issue consider whether the Veteran is entitled to any separate disability ratings for his abdominal surgical scars.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1305081	
Decision Date: 02/12/13    Archive Date: 02/21/13

DOCKET NO.  10-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for hiatal hernia, chronic gastroesophageal reflux disease (GERD) status post Nissen fundoplication surgery.

2.  Entitlement to an initial compensable disability rating for irritable bowel syndrome (IBS).

3.  Entitlement to an initial compensable disability rating for scars of the abdomen as residuals of Nissen fundoplication surgery.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1997 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part granted service connection for hiatal hernia, chronic GERD status post Nissen fundoplication surgery, and IBS and assigned a 10 percent rating, effective April 2008.  Subsequently, a July 2010 rating decision assigned an increased rating of 30 percent for this disability effective from the date of service connection in April 2008.  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

As explained in the Remand section below, the Board has added the issues of entitlement to initial disability ratings for IBS and scars as being properly on appeal.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected hiatal hernia, chronic GERD status post Nissen fundoplication surgery (upper gastrointestinal disability) is not manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected upper gastrointestinal disability have not been met for any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  In such cases, where the appellant then files an notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute. Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  Accordingly, once service connection was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.

VA has obtained service treatment records; private medical treatment and surgical records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

The Board finds that the VA examinations obtained in this case are adequate.  The examiners performed physical examinations, considered the Veteran's statements, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 .

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the claim has been pending.  This appeal is from the initial disability ratings assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In September 2008 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's service treatment records and noted his medical history of diagnosis of hiatal hernia and GERD during service along with a previous Nissen fundoplication surgery during service.  The Veteran reported symptoms of heartburn, sour taste and regurgitation; he did not report symptoms of vomiting.  The Veteran reported recent weight gain, not loss.  There was no evidence of material weight loss, hematemesis, melena or anemia.  The diagnosis was hiatal hernia, GERD status post Nissen fundoplication surgery, and Barrett's esophagus.

Private medical records dated in 2008 and 2009 reveal that the Veteran was seen for regular outpatient treatment for his upper gastrointestinal symptoms.  These records are generally negative for any gastrointestinal symptoms including material weight loss, hematemesis, melena or anemia.  Most of these records are also negative for service connection of abdominal and/or epigastric pain.  Later records, dated in September and October 2008, do reveal that the Veteran had complaints of abdominal pain, reflux, and heartburn.  

Private medical records reveal that the Veteran had complaints of worsening epigastric pain and food regurgitation which required a second Nissen fundoplication surgery in September 2009.  

In October 2009, another VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's medical history including his recent second Nissen fundoplication a month earlier.  The Veteran reported that he had been taken off his reflux medication but was still on a restricted diet because he was still in the recovery phase subsequent to the surgery.  Physical examination revealed the surgical scars from the prior surgery during service as well as the most recent scars from the surgery the prior month.  The recent scars still required sutures and there was still post-surgical tenderness of the abdomen.  The diagnosis was small sliding hiatal hernia; GERD status-post two Nissen fundoplication surgeries with Barrett's esophagus.  

In May 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  Again, the examiner reviewed the history of the Veteran's upper gastrointestinal disability, noting the two surgeries.  The Veteran reported symptoms of:  heartburn; sour taste with bad breath; difficulty swallowing large pills and poorly chewed food; and occasional chest pain and pressure.  He reported being employed in the Homeland Security Department of the local County government.  He indicated that his weight was stable.  There was no evidence of material weight loss, hematemesis, melena or anemia. 

In August 2011, the Veteran presented testimony at a hearing before the undersigned.  Much of the Veteran's testimony involved his symptoms of IBS and why he believed he warranted a separate disability rating.   He did testify that he had symptoms of heartburn, chest pain, and regurgitation.  He also testified that his weight fluctuated up and down approximately 10 pounds.  He did not indicate any material weight loss; he testified that he did not have anemia and did not indicate any severe impairment of health resulting from his service-connected upper gastrointestinal disability.   

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from.  38 C.F.R. § 4.20.

The Veteran's upper gastrointestinal disability hiatal hernia and GERD status-post Nissen fundoplication surgery is properly rated under Diagnostic Code 7346 for hernia hiatal.  At present a 30 percent disability rating is assigned which contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The 60 percent disability rating is the highest rating assignable under this Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The evidence reveals that the Veteran's upper gastrointestinal disability is manifested by heartburn, chest pain, and regurgitation.  These symptoms are contemplated by the currently assigned 30 percent disability rating.   There is no evidence that the Veteran has any of the symptoms contemplated in the rating criteria to warrant the assignment of a 60 percent disability rating.  

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 30 percent rating for service-connected hiatal hernia, chronic GERD status post Nissen fundoplication surgery; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.114, Diagnostic Code 7346.

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1)  (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected upper gastrointestinal disability present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms match that contemplated by the presently assigned 30 percent disability rating and are well within that contemplated by the rating schedule.  Accordingly, the Board determines that referral for an extra-schedular rating is not warranted in this case. 

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Again, the medical evidence of record confirms that the Veteran's service-connected major upper gastrointestinal disability does not result in unemployability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.


ORDER

An initial disability rating in excess of 30 percent for hiatal hernia, chronic GERD status post Nissen fundoplication surgery is denied.  



REMAND

Generally, all disabilities , including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25 (2002).  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2002).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  

Upon the initial grant of service connection the RO combined the Veteran's upper gastrointestinal disabilities (hiatal hernia, GERD, and status post Nissen fundoplication surgery) and his lower gastrointestinal disability (IBS) and rated as a single disability.  These disabilities are distinct disabilities and warrant separate disability ratings.  Moreover, the Veteran's surgical scars of the abdomen are the result of Nissen fundoplication surgeries for his service-connected upper gastrointestinal disability.  These scars also warrant consideration of a separate disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for an initial compensable disability rating for IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319 in light of all of the evidence of record.  

2.  Adjudicate the claim for an initial compensable disability rating for scars of the abdomen as residuals of Nissen fundoplication surgery under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 in light of all of the evidence of record.  

3.  Following the above readjudication, if the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



